Citation Nr: 0303276	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for hypertension and 
stroke residuals, claimed as secondary to the service-
connected anxiety disorder.  

2.  Entitlement to an increased rating for the service-
connected anxiety disorder, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (a TDIU rating).  









REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty November 4, 1955 to 
December 22, 1955 and from December 1961 to December 1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 decision of the RO which denied 
service connection for hypertension and stroke residuals, 
claimed as secondary to the service-connected anxiety 
disorder, and which granted a 30 percent rating for the 
service-connected anxiety disorder.  The veteran appealed for 
service connection and for a higher rating for the service-
connected disability.  

This case also comes to the Board on appeal from a September 
1999 decision of the RO which denied entitlement to a TDIU 
rating.  

In January 2001, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  There is no convincing evidence to show that hypertension 
and stroke residuals were present until many years 
thereafter, were caused by any incident of service, or were 
the result of any service-connected disability.  

2.  The veteran's service-connected anxiety disorder is shown 
to be productive of a level of incapacity that more nearly 
approximates that of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

3.  The veteran's sole service-connected disability is the 
anxiety disorder that currently is shown to produce a 
disability picture that more nearly approximates that of the 
veteran being prevented from securing and following 
substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension and 
stroke residuals is not due to disease or injury that was 
incurred in or aggravated by service; nor is it proximately 
due to or the result of the service-connected anxiety 
disorder 38 U.S.C.A. § 1131, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  The criteria for the assignment of a 70 percent rating 
for the service-connected anxiety disorder have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.130,  including Diagnostic Code 9400 (2002).  

3.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty November 4, 1955 to 
December 22, 1955 and from December 1961 to December 1963.  

A careful review of the service medical records shows that, 
as a result of an airborne (parachute) jump from an airplane 
in June 1962, the veteran sustained a head injury 
(concussion) and was treated for occipital abrasions and 
headaches that were ongoing.  An October 1963 separation 
physical examination was essentially negative.  His blood 
pressure reading at that time was 132/86.  

On a March 1965 VA general medical examination, there was a 
diagnosis of no general organic pathology found.  His blood 
pressure reading at that time was 120/80.  On a March 1965 VA 
psychiatric examination, the diagnosis was anxiety reaction, 
chronic, mild, manifested by history of headaches, tension, 
restlessness, and episodes of insomnia.  

In an April 1965 decision, the RO granted service connection 
and assigned a 10 percent rating for anxiety reaction.  

In a December 1996 statement, Frederick Wilson, D.O., 
indicated that he was the veteran's attending physician.  He 
noted that the veteran had suffered a small stroke and 
continued to have uncontrolled hypertension.  He felt that 
the veteran's nervous condition was "a contributing factor 
to his uncontrolled blood pressure, and the stroke that 
ensued."  

In a January 1997 statement, the veteran requested an 
increased rating for his service-connected anxiety disorder.  
He indicated that, over the years, he had worried about 
situations and had feelings of inadequacy.  He stated that 
his dreams and thoughts disturbed him and caused tension and 
restlessness.  He stated that he awoke in the night and paced 
the floor.  

The veteran stated that he had a recurrent fear that the same 
situation suffered in service might happen again.  He 
asserted that his stress had reduced his ability to live 
happily.  He also claimed that his nervous condition had 
caused him to suffer a stroke and to become even more 
worried, concerned, depressed, and emotionally nervous.  He 
stated that he had not been able to work since October 1996.  

At an April 1997 VA psychiatric examination, the veteran's 
history of a jump injury in service was noted.  It was also 
noted that in October 1996, the veteran had a stroke and was 
admitted to the hospital for four days.  He had worked as a 
locomotive engineer for the railroad.  His job for the 
railroad lasted from April 1964 until October 1996, when he 
suffered the stroke.  The veteran reported that, since 
October 1996, his physician requested that he not work.  He 
denied any hallucinations, paranoia, and suicidal/homicidal 
ideation.  

On a mental status examination, the veteran was pleasant, 
cooperative, and well groomed.  His speech was coherent.  He 
was very slow in response to the questions he was asked.  His 
mood was sad and his affect was slightly constricted.  His 
thought processes had no looseness of association.  His 
thought content had no delusions, hallucinations, or 
paranoia.  

The veteran reported having increased anxiety and nervousness 
with palpitations and numbness and tingling of the 
extremities since the concussion he had in service.  He 
claimed that the concussion was responsible for his stroke in 
October 1996.  He also reported sadness and depression with 
decreased concentration, lessened motivation, and increased 
anxiety following his stroke.  

The veteran's insight and judgment were fair.  He was alert 
and oriented to time, place, and person.  His fund of 
knowledge was average.  He could recall two of three objects 
in five minutes.  He could do serial 7's but with great 
difficulty by taking a long time.  He was abstract to 
interpretation of proverbs.  

The examination diagnoses were those of generalized anxiety 
disorder, moderate, chronic in nature; and adjustment 
disorder, with depressed mood.  The veteran's Global 
Assessment of Functioning score (GAF) was about 75 percent, 
at the current time.  The examiner stated that the veteran 
was competent to handle his financial affairs but was 
unemployable due to his psychological and medical problems.  

In a May 1997 decision, the RO denied service connection for 
hypertension and stroke residuals, claimed as secondary to 
the service-connected anxiety disorder.  The RO also assigned 
a 30 percent rating for the service-connected anxiety 
disorder.  
 
On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in December 
1998, the veteran indicated that he was prevented from 
securing or following any substantially gainful occupation by 
his service-connected anxiety condition.  He stated that he 
became too disabled to work in October 1996, when his 
disability affected his full time employment.  

The veteran was last employed with Consolidated Rail 
Corporation, where he performed work in connection with the 
railroad (locomotive engineer) from 1964 until October 1996.  
He indicated that he left his job due to his disability and 
had not tried to obtain employment since he became too 
disabled to work.  He indicated that he had a high school 
education and had not had any education or training either 
prior to or since he became too disabled to work.  The 
veteran remarked that his employability was affected on 
account of the severity of his anxiety condition and 
aggravation thereof by hypertension and residuals of a 
stroke.  

At a June 1999 VA examination for hypertension, it was noted 
that the majority of the veteran's complaints were 
psychiatric in nature.  It was noted that he took medication, 
prescribed by his private physician, for anxiety, which he 
indicated had helped.  His medical history was reviewed and 
discussed.  

The veteran reported that, up to October 1996, he worked as a 
locomotive engineer, which was a very stressful job, and that 
he received railroad retirement disability in October 1996 
after a stroke because he "was not safe to run a train 
anymore."  A physical examination revealed, among other 
things, that his blood pressure was 154/79.  

The diagnostic impressions were those of head injury in the 
service with residual neurosis, cerebrovascular accident 
(CVA) in 1996, hyperlipidemia, hypertension, and history of 
peptic ulcer disease.  The examiner believed that anxiety 
could suppress an individual's immune system and cause 
situational hypertension, but that there was no medical 
evidence to substantiate the veteran's claim that his anxiety 
produced his CVA in 1996.  

At a June 1999 VA neurological examination, the veteran's 
medical history was reviewed and discussed, including his 
jump accident in service and his 1996 stroke.  The examiner 
noted the veteran's belief that the concussion in 1962 
contributed to or caused his stroke.  The examiner also noted 
that the veteran was a smoker who quit about 30 years 
previously and that he drank a few cups of coffee a day and a 
bottle of beer a month.  

On examination, the veteran was noted to be alert and 
oriented times three.  His speech and language were now 
intact, although the veteran reported some language 
dysfunction at the time of the stroke in 1996.  His mental 
status examination revealed that his attention, 
concentration, memory (recent/remote), and fund of knowledge 
appeared normal.  His blood pressure was 150/90.  There was 
give-way weakness in the right side.  The impression was that 
of history of old stroke of the left hemisphere with right 
hemiparesis, mild residual.  

The VA examiner stated that the veteran had two significant 
risk factors for stroke in hypertension and 
hypercholesterolemia.  It was noted that the veteran was also 
a smoker at one time, which might have been a mild 
contributing factor.  The examiner opined that there was no 
significant evidence to suggest that the veteran's concussion 
produced the stroke, but that his anxiety might have impaired 
his ability to recover from same.  

In a September 1999 decision, the RO denied entitlement to a 
TDIU rating.  

In January 2001, the Board remanded the case to the RO for 
additional development.  

In a February 2001 statement, Frederick Wilson, D.O., 
indicated that he was the veteran's long term personal 
physician.  He stated that the veteran was currently being 
treated for agitated depression, insomnia, hypertension, 
cerebral vascular disease and eczema.  He stated that the 
veteran recently shared military health records with him, 
showing that he apparently suffered from a head injury during 
a jump in 1962, resulting in loss of consciousness, occipital 
abrasion, and amnesia.  He also noted the veteran's post-
injury treatment for headaches during service.  

The doctor stated that it was about this time that the 
veteran began to feel significantly depressed and had 
continued to feel depressed since that time.  He noted the 
veteran's reports of insomnia and frequent nightmares related 
to his injury, as well as impairment of short- and long-term 
memory and concentration difficulties.  The doctor also noted 
the veteran's sensation of panic, inability to adapt to 
stressful circumstances, and inability to follow simple 
instructions and mathematical concepts.  

In a February 2001 letter, the RO requested the veteran to 
furnish information regarding medical treatment for the 
disabilities at issue.  

In a February 2001 statement, the veteran's representative 
argued that the February 2001 statement of Dr. Wilson was 
supportive of the claim for a TDIU rating, as it described 
the veteran's limitations that made him unemployable.  

In March 2001, the veteran responded to the RO's request for 
medical treatment information, stating that he had been seen 
at the Butler and Erie VA Medical Centers (VAMCs).  The RO 
subsequently requested and obtained these records.  

In March 2001, the RO obtained VA medical records, dated from 
August 1996 to March 2001, showing treatment for a variety of 
ailments to include generalized anxiety disorder, dysthymia, 
hypertension, skin rash, and headaches.  

On a July 2000 psychiatric consultation, the veteran 
complained of depression.  On a mental status examination, 
his grooming and hygiene were good.  His speech was normal in 
tone, and he had a habit of pausing in mid-sentence.  The 
conversation was relevant and coherent.  There were no 
psychotic symptoms.  His mood was anxious and depressed, and 
his affect was in the normal range.  He had verbal 
intelligence in the average range.  There was no evidence of 
gross memory deficits.  His judgment and insight were okay.  
The diagnostic impressions were those of generalized anxiety 
disorder, dysthymia, and avoidant personality disorder, with 
a current GAF score of 65.  

On a December 2000 mental status examination, the veteran was 
noted to be cooperative and slightly anxious.  His speech was 
coherent, although he had some hesitancy at times.  His mood 
was slightly depressed, and his affect was appropriate.  He 
denied hallucinations.  His concentration was fairly good.  
His memory was two out of three objects after five minutes.  
His thought patterns were somewhat unusual.  The diagnoses 
were those of generalized anxiety disorder and dysthymic 
disorder, with a GAF score of 55.  

In February 2001, the veteran reported some visual and 
auditory hallucination, some bizarre thought patterns, and 
some paranoia when in public.  He was prescribed medication 
for these new symptoms.  

Also in March 2001, the RO received medical records that it 
had requested from the veteran's physician, Dr. Wilson.  
These private records, dated from 1996 to February 2001, show 
treatment for a variety of ailments, to include uncontrolled 
hypertension, hyperlipidemia, coronary artery disease, 
osteoarthritis, cellulitis, stroke, and anxiety and 
depression.  

In October 1996, the veteran was hospitalized for left 
hemisphere CVA with right-sided weakness.  In a November 1996 
letter to Dr. Wilson, Daniel Edmundowicz, M.D., noted that 
records of the veteran revealed that he was an ex-smoker for 
20 years, had a sedentary lifestyle, and had a body mass 
index that was at a moderate risk for adverse health effects.  
The doctor also noted that tests revealed that the veteran's 
amount of calcium was highly suggestive of obstructive 
coronary artery disease.  

In a January 1997 neurological consultation, Richard Weisman, 
M.D., indicated that the veteran reported feeling very uneasy 
about performing his job and believed that he was a safety 
risk (the veteran said his job was stressful and made him 
anxious).  

In a follow-up consultation in February 1997, Dr. Weisman 
stated that he received a letter from the veteran in which he 
detailed his symptoms, frustration, and multiple reasons why 
he did not believe that he could return to his previous work.  
It was Dr. Weisman's opinion that the veteran should not 
return to his previous employment as a locomotive engineer, 
as the right-sided weakness, clumsiness, sensory impairment, 
and slurred speech presented significant liabilities for the 
veteran in a position of great responsibility.  Dr. Weisman 
stated that the veteran would certainly be suited for many 
other occupational pursuits and recommended vocational 
rehabilitation for the veteran.  

A March 1997 private record indicates that the veteran was 
status post CVA with mental status changes (the veteran had 
complained of uneasy feelings, loss of words, mild confusion, 
and disorientation).  A January 1998 record indicates that he 
had episodes of talking to people and loosening of his train 
of thought with some confusion.  

A March 1998 record indicates that his memory was okay but 
his concentration was poor.  A June 1998 record indicates 
that he still had residual memory deficits from the CVA.  In 
a September 1999 letter to Dr. Wilson, Dr. Weisman indicated 
that the veteran sought an opinion as to any possible 
relationship of a severe cerebral concussion that his 
sustained in 1962 to his stroke in 1996.  The doctor 
indicated that he told the veteran that he was unable to 
establish a relationship between the 1962 concussion and the 
1996 stroke.  

In April 2001, the RO obtained additional VA medical records.  
A March 2001 record indicates that the veteran reported 
improvement in his ability to manage feelings of anger and 
frustration and that he had not had any further visions or 
hearing voices.  The examiner assessed the veteran with some 
slight improvement in mood and reduction in anxiety and 
irritability, with no further auditory or visual 
hallucinations.  

In an April 2001 letter, the RO notified the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), as well as 
what the VA was required to do and what the veteran may do to 
substantiate his claims.  

At a May 2001 VA psychiatric examination, it was noted that, 
in a review of the veteran's file, his symptoms included 
classic ones associated with anxiety.  That is, he had an 
obsessive style of "worrisomeness" and some social phobia.  
It was also noted that there were symptoms associated with 
organicity, including impaired concentration, aphasia, and 
confusion, along with short term memory deficits.  

It was noted that a few months previously the veteran added a 
medication to his regimen due to complaints of 
hallucinations, or rather what the examiner noted was better 
described as illusions.  The veteran described himself as 
extremely worrisome, a perfectionist, and one who had become 
increasingly more bothered by symptoms of anxiety since 1996 
when he was forced to retire from his railroad engineer job 
due to stroke.  He also described social phobia, an extremely 
low self esteem, and depression secondary to his multiple 
medical difficulties, unemployability and increased anxiety.  

On examination, the examiner noted that the veteran had a 
high school education and was married with five children.  
There was no history of drug or alcohol abuse.  In passing, 
the veteran mentioned that, while driving a train, he had 
inadvertently killed a man at a railroad crossing.  

On mental status examination, the veteran was alert and 
oriented in all spheres.  He was in good contact with routine 
aspects of reality and denied any ongoing hallucinations, 
delusions, or paranoid anxiety.  By his behavior, he clearly 
showed that he was a very anxious and worried individual.  
His conversation was characterized by some loss of train of 
thought in keeping with aphasia and by some stammering and 
stuttering associated with the anxiety.  This improved as 
time went on and he became more comfortable during the 
interview.  

His mood appeared to be one of a significant depression.  His 
affect appeared to be somewhat stilted and under-responsive 
in the sense that he was so commonly preoccupied with his own 
internal anxiety that he did not, at times, pay attention to 
what was going on around him.  His memory and intellect 
showed impairments along the line of short term memory 
deficits, as well as decreased abstraction and some 
confusion.  The examiner stated that this was, in all 
likelihood, related to his stroke in 1996 and not his head 
injury in 1962.  

The examiner concluded that, clinically, there was a blend of 
the functionally anxious and some amount of a personality 
disorder with what appeared to be an organic mood disorder 
and cognitive changes associated with the stroke.  

The diagnostic impressions were those of generalized anxiety 
disorder, chronic, of moderately severe intensity; social 
phobia; dementia of mild to moderate intensity and secondary 
to a CVA and possible continuing cerebral vascular 
insufficiency; organic mood disorder, secondary to CVA; and 
mixed personality disorder with passive-dependent, obsessive-
compulsive, and histrionic aspects.  

The GAF score was noted to be approximately 50.  The examiner 
noted that the GAF score was with specific reference to the 
veteran's service-connected generalized anxiety disorder and 
the social phobia associated with it.  

The VA examiner noted that the GAF score would be lower than 
50 if the other listed conditions were taken into 
consideration.  The examiner opined that the veteran's 
service-connected disability had become measurably more 
intense in response to the stroke that he experienced in 1996 
and the cognitive, physiological, and psychological 
implications of the stroke.  The veteran was believed to be 
competent for VA purposes.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in May 1997 and September 1999), Statements 
of the Case (in August 1999 and October 1999), Supplemental 
Statement of the Case (in November 2001), and in an April 
2001 letter to the veteran, the RO has notified him of the 
evidence needed to substantiate his claims.  The April 2001 
letter also notified the veteran of what evidence he was 
responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and his private physician).  

The RO has also sought and obtained examinations, to include 
those conducted in April 1997, June 1999, and May 2001, 
regarding the issues at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which he declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West Supp. 2002).  



A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his hypertension and residuals of a 
stroke are attributable to his service-connected anxiety 
disorder.  However, after a careful review of the evidence, 
the Board finds that there is no convincing evidence to show 
that hypertension and stroke residuals are the result of any 
service-connected disability, or that they were present in 
service or for many years thereafter, or that they were 
caused by any incident of service.  

The service medical evidence shows that there were no 
complaints, clinical findings, or diagnosis of hypertension 
or any cardiovascular disease.  The post-service medical 
evidence shows that the veteran was not treated for 
hypertension until the 1990s, many years following his 
December 1963 discharge from service, and that he initially 
suffered a stroke (i.e., CVA) in October 1996.  

The record contains both private and VA medical opinions 
addressing the issue of whether the veteran's hypertension 
and stroke residuals are related to service-connected 
disability.  The veteran's sole service-connected disability 
is that due to an anxiety disorder.  

It was the opinion of the veteran's private physician in 
December 1996 that the veteran's nervous condition was "a 
contributing factor to his uncontrolled blood pressure, and 
the stroke that ensued."  This opinion, however, is not 
accompanied by any rationale or explanatory statements.  
Moreover, it is evidently not based on a complete review of 
the veteran's claims file.  

In June 1999, the veteran was afforded specialized VA 
examinations (hypertension and neurology) to assess the 
etiology of his hypertension and stroke residuals.  These 
examinations were comprehensive and the opinions rendered 
were based on a review of the entire claims file.  

The examiner in the hypertension examination found that in 
the veteran's case there was no medical evidence to 
substantiate the claim that his anxiety led to his CVA in 
1996.  The neurologic examiner likewise found no significant 
evidence that the veteran's anxiety produced his stroke or 
his concussion in service.  

The veteran sought another private opinion in September 1999 
as to any possible relationship between his in-service 
cerebral concussion and his stroke in 1996.  However, Dr. 
Weisman, a neurologist, was unable to establish such a 
relationship.  

After consideration of the medical evidence, including the 
etiological opinions, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  

It appears that Dr. Wilson's opinion, other than lacking any 
medical reasons for linking the veteran's current 
hypertension and stroke to his anxiety disorder, is vague and 
not based on a review of the veteran's service and post-
service medical record.  

Moreover, Dr. Wilson, as far as can be determined, is not a 
specialist in matters of hypertension and neurology.  As 
such, his opinion has very limited probative value with 
regard to the service connection claim, particularly in 
regard to the other evidence in the claims file.  What value 
it may have is outweighed by the other medical records and 
opinions.  

The comprehensive VA examinations in June 1999 furnished 
definitive opinions on the etiology of the veteran's 
hypertension and stroke.  Moreover, the opinion of the 
private neurologist in September 1999 is clearly against the 
veteran's claim as regards the stroke.  

In view of the foregoing, the Board finds that the VA and 
private medical records do not offer convincing evidence that 
the veteran has currently diagnosed hypertension and stroke 
residuals that are related to service, to any incident 
therein, or to any established service-connected disability, 
including his anxiety disorder.  38 C.F.R. §§ 3.303, 3.310.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current hypertension and stroke residuals were 
first shown years after service and have not been medically 
linked either to service or to any established service-
connected disability.  These conditions were not incurred in 
or aggravated by service, or due to any service-connected 
disability.  

As the preponderance of the evidence is against the claim of 
service connection for hypertension and stroke residuals, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


B.  Increased Rating

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected anxiety disorder is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

Under this Diagnostic Code, a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 including Diagnostic Code 9400 
(2002).  

The veteran contends that his service-connected anxiety 
disorder is more disabling than is reflected by his 30 
percent rating.  After consideration of all evidence of 
record, the Board concludes that, under the regulations, the 
veteran's service-connected disability more nearly 
approximates the criteria for the assignment of a 70 percent 
rating.  38 C.F.R. § 4.7.  

The medical evidence shows that the veteran underwent two VA 
psychiatric examinations.  At an April 1997 examination, the 
diagnoses were those of generalized anxiety disorder 
(moderate) and adjustment disorder with depressed mood, and 
the GAF score was 75 (representing no more than slight 
impairment in social or occupational functioning).  

At a May 2001 examination, the diagnoses were those of 
generalized anxiety disorder; social phobia; dementia; 
organic mood disorder; and mixed personality disorder with 
passive-dependent, obsessive-compulsive, and histrionic 
aspects.  The GAF score was 50 (representing serious symptoms 
or serious impairment in social or occupational functioning).  

The VA examiner differentiated between the manifestations of 
the veteran's service-connected disability and the 
impairments resulting from a stroke, finding that the 
veteran's service-connected condition involved generalized 
anxiety disorder and social phobia, which were of a 
moderately severe intensity.  

The VA outpatient records also show treatment for his 
service-connected disability.  He was given GAF scores of 65 
(representing mild symptoms or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well with some meaningful interpersonal relationships) in 
July 2000 and 55 (representing moderate symptoms or moderate 
difficulty in social or occupational functioning) in December 
2000.  

As regards the GAF scores, the record demonstrates that the 
veteran's scores have ranged from 75 in April 1997, to 65 in 
July 2000, to 55 in December 2000, and finally to 50 in May 
2001.  Such clearly shows a condition that has increased in 
severity over time.  

An examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned. 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  That 
is, the disability rating depends on evaluation of all the 
evidence.  

Nevertheless, the medical record shows that the veteran's 
service-connected anxiety disorder has worsened and that 
there is sufficient evidence of impairment to find that his 
condition is currently productive of serious impairment.  

In evaluating the entire record, the Board finds that the 
current objective findings are more consistent with the 
rating criteria for a 70 percent rating for anxiety disorder, 
that is, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

The evidence, however, reflects no symptoms which typify 100 
percent disability under the rating criteria.  For instance, 
there is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation or own name.  

The VA outpatient records in February 2001 note that the 
veteran was prescribed additional medication for 
hallucinations; however, ongoing hallucinations and delusions 
were denied on the May 2001 VA examination.  

Considering all the evidence, the Board concludes that the 70 
percent rating for anxiety disorder is warranted and that the 
evidence does not show that the veteran meets the criteria 
for a higher rating under the applicable Diagnostic Code.  


C.  A TDIU Rating

The veteran contends that his service-connected anxiety 
disorder prevents him from obtaining gainful employment.  
Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

The veteran's sole service-connected disability consists of 
anxiety disorder, which, by this decision, is rated as 70 
percent disabling.  He thus satisfies the percentage rating 
standards for individual unemployability benefits.  The issue 
then is whether his service-connected disability precludes 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  

Also, it is necessary that the record reflect some factor 
which places his case in a different category than other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record of evidence in the Board's opinion does show that 
the veteran currently has been rendered unemployable based 
solely on his increasing severe service-connected anxiety 
disorder.  

On his TDIU application, the veteran indicated that he was 
unable to engage in substantially gainful employment due to 
his anxiety condition.  There is medical evidence that his 
anxiety disorder produces a significant measure of 
occupational impairment that more nearly approximates that 
consistent with him now being rendered unemployable.  

The VA and private records in the file show that the veteran 
has significant disabilities other than anxiety disorder.  An 
April 1997 VA examiner opined that the veteran was 
unemployable due not only to psychological problems but also 
medical problems.  The private medical records show treatment 
for a variety of ailments, to include hypertension 
(uncontrolled at one point), coronary artery disease, 
osteoarthritis, cellulitis, and stroke residuals (consisting 
of right-sided weakness, clumsiness, sensory impairment, and 
slurred speech).  

Significantly, Dr. Weisman in February 1997 advised that the 
veteran not return to his previous job as a locomotive 
engineer; however, he also found that the veteran would be 
suited for many other occupational pursuits.  He recommended 
vocational rehabilitation for the veteran, but there is no 
evidence that the veteran has been able to pursue job 
retraining or secure another job since October 1996.  

It is also significant that the May 2001 VA examiner 
differentiated between the manifestations of the veteran's 
anxiety disorder and the residuals of his stroke.  In that 
regard, the examiner noted that the veteran's memory and 
intellectual impairments, as well as his decreased 
abstraction and confusion, were likely related to the stroke.  

The examiner also diagnosed dementia of mild to moderate 
intensity as a result of the stroke.  These limitations, 
characterized as stroke residuals as opposed to anxiety 
disorder manifestations, are noteworthy when evaluating the 
veteran's employability.  

However, the May 2001 VA examiner recognized that the 
veteran's anxiety had intensified in response to his stroke 
and that his GAF would be lower if other factors would be 
considered.  

In short, the medical evidence shows that the veteran's 
service-connected anxiety disorder now has reached a level of 
severity consistent with the veteran being prevented from 
obtaining substantially gainful employment.  The record shows 
that the veteran reported on his TDIU claim that he had the 
equivalent of a high school education and most recently 
worked with the railroad for over 30 years.  

With his background and education, it cannot be concluded 
that the veteran is employable given the current 
manifestations of his service-connected anxiety disorder.  

After a review of the entire record, the Board finds that the 
veteran could not be hired in a suitable form of gainful 
employment as a result of a his service-connected disability.  
Thus, the Board finds that the criteria for a TDIU rating are 
met in this case.  



ORDER

Service connection for hypertension and stroke residuals, 
claimed as secondary to the service-connected anxiety 
disorder, is denied.  

An increased rating to 70 percent for the service-connected 
anxiety disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

A TDIU rating is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

